DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple first transfer robots” in Claims 16 – 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-15 are objected to because of the following informalities: “otehr” in Line 3 should be “other”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-16 recite the limitation “the atmospheric transfer module” in Lines 3-4.  It is not clear if “the atmospheric transfer module” in Lines 3-4 is singular as recited in Lines 3-4 or plural as recited in Claim 1.  For examination purposes, “the atmospheric transfer module” is being interpreted “the atmospheric transfer modules”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Meulen et al. 2008/0232947.
In Re Claim 1, Van Der Meulen et al. teach a system for processing comprising: 			a vacuum transfer module (module between the two load locks 4008, Fig. 40B) configured to transfer a substrate in a pressure lower than an atmospheric pressure; (Par. 214)				a plurality of processing modules (Process Modules, Fig. 5) connected to the vacuum transfer module and configured to process the substrate; 								a plurality of load-lock modules (4008, Fig. 40B) connected to the vacuum transfer module; and 		a plurality of atmospheric transfer modules (2008, Fig. 40B) each of which is connected to at least one of the load-lock modules and configured to transfer the substrate in an atmospheric environment.
In Re Claim 2, Van Der Meulen et al. teach wherein the vacuum transfer module has an outer shape of polygon in plan view, (shape of section between 4008 and the other 4008 if Fig. 40b is a polygon) at least one of the plurality of load-lock modules is connected to a sidewall of the vacuum transfer module corresponding to one side of the polygon, (See Fig. 40b) at least another one of the plurality of load-lock modules is connected to a sidewall of the vacuum transfer module corresponding to another side of the polygon, (see Fig. 40b) at least one of the plurality of atmospheric transfer  modules is connected to the load-lock module connected to the sidewall of the vacuum transfer module corresponding to Said one side, (See Fig. 40b) and at least another one of the plurality of atmospheric transfer modules is connected to the load-lock module connected to the sidewall of the transfer module corresponding to said another side. (See Fig. 40b)
In Re Claim 3, Van Der Meulen et al. teach the vacuum transfer module has an outer shape of polygon in plan view, (shape of section between 4008 and the other 4008 is a polygon) at least one of the plurality of load-lock modules is connected to a sidewall of the vacuum transfer module corresponding to one short side of the polygon, (See Fig. 40B) at least another one of the plurality of load-lock modules connected to a sidewall of the vacuum transfer module corresponding to another short side of the polygon, (See Fig. 40B) at least one of the plurality of atmospheric transfer modules is connected to the load-lock module connected to the sidewall of the vacuum transfer module corresponding to Said one short side, (See Fig. 40B) and at least another one of the plurality of atmospheric transfer modules is connected to the load-lock module connected Lo the sidewall of the transfer module corresponding to said another short side. (See Fig. 40B) 
In Re Claims 4-6, Van Der Meulen et al. a container for accommodating multiple substrates is connected to each of the atmospheric transfer modules, (See container location on atmospheric transfer module 2008, Fig. 2) and each of the atmospheric transfer modules transfers the substrate accommodated in the container into the load-lock module and transfers the substrate that has been transferred from the vacuum transfer module into the load-lock module into the container. (See Fig. 2) 
In Re Claims 7-10, Van Der Meulen et al. teach wherein the plurality of atmospheric transfer modules are connected to each of the load-lock modules, (See Fig. 40b) and 					each of the plurality of atmospheric transfer modules transfers the substrate to and from each of the load-lock modules. (See Fig. 2, Fig. 40B)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meulen et al. and in view of Kang et al. 2017/0263442.
In Re Claims 11-15, as best understood, Van Der Meulen et al. teach the system of Claims 1, 2, 4, 5 and 7.
Van Der Meulen et al. do not teach wherein multiple second transfer robots that transfer the substrate and operate independently with each other are disposed in the atmospheric transfer module.
However, Kang et al. teach wherein multiple second transfer robots (See Multiple robots in 830, Fig. 8) that transfer the substrate and operate independently with each other are disposed in the atmospheric transfer module (840, Fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional robots to the atmospheric transfer module in the system of Van Der Meulen as taught by Kang et al. in order to increase throughput of the system.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meulen et al. and in view of Hofmeister et al. 2015/0044001.
In Re Claims 16-19, Van Der Meulen et al. teach the system of Claims 1, 2, 4 and 5.
Van Der Meulen et al. do not teach wherein multiple first transfer robots that transfer the substrate and operate independently with each other are disposed in the vacuum transfer module.
However, Hofmeister et al. teach wherein multiple first transfer robots (120 and 122) that transfer the substrate and operate independently with each other are disposed in the vacuum transfer module (104).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional robots to the Vacuum transfer module in the system of Van Der Meulen et. al. as taught by Hofmeister et al. in order to increase throughput of the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meulen et al./Kang et al. and in view of Hofmeister et al. 2015/0044001.
In Re Claim 20, Van Der Meulen et al./Kang et al. teach the system of Claims 11.
Van Der Meulen et al./Kang et al. do not teach wherein multiple first transfer robots that transfer the substrate and operate independently with each other are disposed in the vacuum transfer module.
However, Hofmeister et al. teach wherein multiple first transfer robots (120 and 122) that transfer the substrate and operate independently with each other are disposed in the vacuum transfer module (104).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional robots to the Vacuum transfer module in the system of Van Der Meulen et. al/Kang et al. as taught by Hofmeister et al. in order to increase throughput of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Paul et al., Wang et al., Kumar et al. and Barnes et al. teach multiple robots in the atmospheric transfer module.												Caveny et al. teach multiple robots in the vacuum transfer chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652